Citation Nr: 1729394	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  10-44 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus, claimed on an aggravation basis.

2.  Entitlement to service connection for bunions of both feet, to include as secondary to bilateral pes planus.

3.  Entitlement to service connection for a right foot condition, to include as secondary to bilateral pes planus.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to May 1980.

These matters initially came before the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in New York, New York, in which the RO, inter alia, denied service connection for flat feet, bunions, right foot condition, and left foot surgery.

In October 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record.

In February 2012, the Board remanded the claims for service connection for pes planus (flat feet), bunions, right foot condition, and residuals of left foot surgery to the Agency of Original Jurisdiction (AOJ) for further development.

During the pendency of the appeal, in a July 2016 rating decision, the AOJ granted service connection for a scar, residual of left foot surgery, and assigned a noncompensable (zero) percent rating effective November 20, 2006, representing a full grant of the benefit sought.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, this issue is no longer before the Board.

The Board notes that the Veteran was previously represented by a private attorney, Francis P. Kehoe.  However, in a May 2012 letter from the Veteran to Mr. Kehoe, the Veteran stated that she would no longer need his services "after my appeal decision for my feet," and, in an August 2012 letter from Mr. Kehoe to the Veteran, Mr. Kehoe stated that his representation of the Veteran had ended.  As such, due to some discrepancy regarding current representation, in a March 2017 letter, the Board sought clarification as to who was representing the Veteran for the remaining issues on appeal.  In a March 2017 response, the Veteran elected to represent herself.  Thus, the Board recognizes that the Veteran as now proceeding pro se in this appeal.

The Board also notes that additional evidence, consisting of a VA vocational rehabilitation folder, was added to the claims file in June 2017, after notification of re-certification of the appeal to the Board.  However, as this evidence is not pertinent to any of the remaining claims on appeal, a remand for initial AOJ consideration of this evidence is not required.  See 38 C.F.R. § 20.1304(c) (2016) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board).


FINDINGS OF FACT

1.  Pes planus was noted when the Veteran was examined, accepted, and enrolled into service. 

2.  Pes planus did not increase in severity during service.

3.  Bunions of both feet is not related to service or caused or aggravated by a service-connected disease or injury.

4.  Neither right foot hallux valgus nor any other right foot disability is related to service or caused or aggravated by a service-connected disease or injury.

CONCLUSIONS OF LAW

1.  Preexisting pes planus was not aggravated by service.  38 U.S.C.A. §§ 1111, 1113, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016).

2.  Bunions of both feet were not incurred in service and are not proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

3.  A right foot disability was not incurred in service and is not proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case.  First, VA notified the Veteran in a November 2006 letter of the information and evidence needed to substantiate and complete his claims for service connection, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claim was most recently adjudicated in an August 2016 supplemental statement of the case (SSOC).

Additionally, VA assisted the Veteran in obtaining identified and available evidence needed to substantiate the claims and affording him a VA examination, the report of which is of record.  As indicated by the discussion below, this examination report, along with the other lay and medical evidence of record, is adequate to decide the claims.  There is no evidence that there are any outstanding relevant records or that additional examinations are in order.

The Board notes that the Veteran indicated that she was receiving disability benefits from the Social Security Administration (SSA).  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) (VA's duty to assist requires that it obtain SSA records only when they are relevant to the claim).  While an August 2011 letter from the Veteran's attorney suggests that the Veteran was receiving such benefits for PTSD, it is not entirely clear what disability(ies) she was actually receiving such benefits for.  In June 2011, the AOJ attempted to obtain the Veteran's disability records from the SSA, but they were not located or destroyed.  In December 2011, the AOJ issued a formal finding stating that all efforts to obtain the Veteran's SSA disability records had been exhausted and outlining all of the steps it had taken to obtain these records.  In August 2011, the Veteran's attorney confirmed that these records were unavailable or destroyed, and that no more information from the SSA would be forthcoming.  In January 2012, the AOJ notified the Veteran of the inability to obtain these records.  See 38 C.F.R. § 3.159(c)(2) (requiring VA to continue to request Federal records unless it concludes that records sought do not exist or that further efforts to obtain them would be futile); 38 C.F.R. § 3.159(e)(1) (requiring notification of inability to obtain records).

Additionally, in its February 2012 remand, the Board instructed the AOJ to obtain service treatment records (STRs) associated with the June 1978 surgical removal of a ganglion cyst from the Veteran's left foot, obtain outstanding VA treatments records, and schedule the Veteran for a VA podiatry examination.  The AOJ obtained outstanding VA treatment records and scheduled the Veteran for a VA podiatry examination in April 2016.  With regard to the above mentioned STRs, the AOJ conducted a search for such records, but no records were located.  In September 2010, the AOJ sent the Veteran a letter notifying her that all efforts to obtain these records had been exhausted and outlining all of the steps it had taken to obtain these records.  See 38 C.F.R. § 3.159(c)(2), (e)(1).  As such, the AOJ substantially complied with the Board's remand instructions, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-7 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268, 271 (1998) where the Board's remand instructions were substantially complied with).  In addition, the Board notes that when a veteran's STRs are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit of the doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993).  The Board will therefore undertake its analysis consistent with these principles.  

Furthermore, during the October 2011 Board hearing, the undersigned VLJ explained the issues on appeal and asked questions to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and her representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the appeal.

II.  Service Connection

The Veteran asserts that her bilateral pes planus was aggravated during service.  She also claims that her bilateral bunions and right foot condition developed in service and are related to service, to include her pes planus.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

While service connection is warranted where a current disability resulted from an injury or disease incurred in or aggravated by active military service, service connection will also be granted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

A.  Bilateral Pes Planus

As to the claim for pes planus, when there is evidence that a disorder had its onset prior to service, questions relating to the presumption of soundness arise.  Every veteran is presumed to have been in sound condition when examined, accepted, and enrolled into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  The term "noted" refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  When a condition is not noted on entry into service, the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

"In order to invoke the presumption of soundness, a claimant must show that he or she suffered from a disease or injury while in service."  Horn v. Shinseki, 25 Vet. App. 231, 236 (2012); see Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) (explaining that the application of the presumption of sound condition does not "relieve the veteran of the burden of showing that the veteran suffered from a disease or injury while in service"); Dye v. Mansfield, 504 F.3d 1289, 1293 (Fed. Cir. 2007) ("The presumption of sound condition addresses the situation where a question arises whether a veteran's medical problems that arose during service existed before he joined the armed forces and, therefore, were not incurred in [the] line of duty.")  Thus, as the United States Court of Appeals for Veterans Claims has previously explained, "before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service."  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).

In this case, the Veteran's STRs include a June 1977 enlistment examination report, which noted that the Veteran had first degree pes planus.  Consequently, the Board finds that pes planus was noted at service entrance in June 1977, and thus, that the presumption of soundness does not apply.  Therefore, the only issue is whether the pes planus was aggravated by service.  See Horn, 25 Vet. App. at 234 ("There is a related but distinctly different statutory provision that pertains to cases in which a preexisting condition is noted on an entrance examination and the claimant contends that this condition was aggravated in service.  This provision is known as the 'presumption of aggravation.'")  A preexisting injury or disease will be considered to have been aggravated by active duty service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  These provisions apply to only one situation: where the induction examination notes a preexisting condition that is alleged to have been aggravated.  Horn, 25 Vet. App. at 238 (quoting Wagner, 370 F.3d at 1096) ("[I]f a preexisting disorder is noted upon entry into service . . . the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation.")

As to whether the Veteran's pes planus was aggravated by service, the evidence does not reflect that there was an increase in severity of her pes planus during service.  Following the June 1977 entrance examination, the STRs do not reflect worsening of the Veteran's pes planus, and contain no notations relating to complaints or treatment for pes planus.  In the Veteran's June 1980 service separation examination report, her feet were clinically evaluated as normal.  In addition, the Veteran underwent a VA foot conditions examination in April 2016, in which the VA examiner confirmed a diagnosis of bilateral pes planus and opined that the Veteran's pes planus was not increased by service, but was increased due to the natural progression of the disease.  The VA examiner reasoned that pes planus was a chronic condition that would be expected to worsen over time, and that there was no acute trauma in service with mechanism of injury to aggravate the preexisting pes planus.  The VA examiner further reasoned that there was no objective evidence of aggravation of pes planus in service.

As the April 2016 VA examiner explained the reasons for his conclusions based on an accurate and comprehensive review of the relevant information in the claims file, including the Veteran's lay statements, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  While the examiner did not specifically discuss the Veteran's assertions that her pes planus worsened in service in his rationale (but noting such assertions under the "Medical History" section of the report), reading the opinion as a whole and in the context of the evidence of record, the examiner's opinion was based on an analysis of all of the evidence.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  There is no contrary medical opinion or evidence in the claims file indicating that the Veteran's pes planus increased in severity during service.

The only other evidence indicating such is the Veteran's statements that she believed that her pes planus had worsened during service.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran is competent to opine as to her observation of the visible flatness of her feet or of pain, as well as whether it increased in severity during service.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet).  However, the question of whether such increase, if any, was due to the natural progress of the disease are statements as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  Her statements in this regard are therefore not competent, and thus do not warrant the conclusion that the presumption of aggravation is for application.  To the extent that these statements are competent, the Board finds that the specific, reasoned opinion of the April 2016 VA examiner indicating that any increase in the severity of the disease was due to its natural progress is of greater probative weight than the Veteran's more general lay assertions in this regard.

As the Veteran's pes planus was noted when she was examined, accepted, and enrolled for active service, the presumption of soundness is not for application.  As the only basis for service connection in this situation would be due to aggravation of the preexisting pes planus, and the weight of the evidence is against such aggravation, entitlement to service connection for bilateral pes planus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable here.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Bunions of Both Feet and Right Foot Condition

As to the claims for bilateral bunions and a right foot condition, an April 2016 VA foot conditions examination report shows that the Veteran was diagnosed with hallux valgus (bunions) and hammer toes.  The Veteran has thus met the current disability requirement as to each claim.

There is no reference in the STRs to complaints, treatment, or diagnoses relating to bunions or the right foot.  In addition, in the Veteran's June 1980 service separation examination report, removal of a ganglion cyst from the left foot in June 1978 was noted, but the feet were clinically evaluated as normal at the time of examination.  After separation from service, in February 2005, the Veteran presented to the VA medical center complaining of painful bunions and right 2nd hammertoe.  She was diagnosed with hallux valgus and right 2nd hammertoe.  In December 2006, the Veteran presented to a private clinic complaining of bilateral foot pain, and she was diagnosed with pes planus, hallux valgus, and right 2nd hammertoe.  In a September 2008 VA psychiatry note, the Veteran indicated that she had pain (6/10) in her foot for the past five years.  In June and September 2012, the Veteran underwent surgery for her right foot hammertoes.  

In April 2016, the Veteran underwent a VA foot conditions examination in which the VA examiner opined that based on review of the medical records, medical literature, and his clinical experience, the Veteran's hallux valgus (bunions) and hammertoes were less likely as not caused by, or a result of service.  The VA examiner reasoned that STRs were silent for hallux valgus and hammertoes while in service, and that the Veteran's feet were normal on his June 1980 service separation examination.  He further reasoned that there was no continuity of symptomatology in close proximity to the Veteran's separation from service, and that a review of the Veteran's post-service treatment records indicated that her hallux valgus and hammertoes were initially noted in February 2005.  He explained that the hallux valgus and hammertoes complained of 25 years later could not reasonably be connected to service when there were multiple other aging/occupational/daily activity factors in the intervening years.  To the extent that the VA examiner relied in part on the long period of time before a post-service diagnosis of hallux valgus and hammertoes, this is one factor that can be considered by both the examiner and the Board.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).

As the VA examiner explained the reasons for his conclusions based on an accurate and comprehensive review of the relevant evidence of record, including the Veteran's lay statements, his opinion that the Veteran's current hallux valgus (bunions) and hammertoes is not related to service is entitled to significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  His reference to a lack of medical evidence was in the context of indicating that a significant foot disorder would likely have resulted in more treatment or notation on the separation examination and did not indicate that he rejected the Veteran's lay statements because of a lack of contemporaneous medical evidence.  Cf. Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence"); Acevedo, 25 Vet. App. at 294 (medical reports must be read as a whole and in the context of the evidence of record).  

There are no contrary medical opinions or evidence in the record, and the only other evidence on the question of nexus between the Veteran's hallux valgus and hammertoes and service is the Veteran's statements.  While the Veteran is competent to report observable symptoms experienced during service, the question of whether her current hallux valgus and hammertoes are related to service as opposed to other factors is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship, that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau, supra.  The Veteran's statements in this regard are thus not competent.  To the extent that the Veteran's statements on this matter are competent, the Board finds that the specific, reasoned opinion of the April 2016 VA examiner is of greater probative weight than the more general lay assertions of the Veteran.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's bunions and right foot condition are not related to her active service.  The benefit of the doubt doctrine is thus not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Moreover, as service connection for bilateral pes planus is not warranted, the claims for service connection for bunions and for a right foot condition, as secondary to pes planus, must also be denied as a matter of law.  See 38 C.F.R. § 3.310(a). 


ORDER

Entitlement to service connection for bilateral pes planus, claimed on an aggravation basis, is denied.

Entitlement to service connection for bunions of both feet, to include as secondary to bilateral pes planus, is denied.

Entitlement to service connection for a right foot condition, to include as secondary to bilateral pes planus, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


